Chancellor Harper
delivered the opinion of the court.
We do not perceive any thing which will authorize us to remand the cause, or vary the decree. The first ground was not urged. It appears that the- defendant has answered as to the matters for which his former answer was excep'ted to. The chancellor states, that books and documents were produced in court, and no motion was made for their being deposited with the master, so as to be used on the trial at law.
As to the second and third grounds, we have no means of knowing what testimony was offered, or with what view, and the chancellor seems to have been equally at a loss, at the hearing. He states his impression to have been, that evidence was offered generally, with a view to the trial of the cause before him, and obtaining a decree on its merits, notwithstanding the sustaining of the demurrer, which turned the cause out of court, for every purpose but that of discovery.
The decree is affirmed.
WILLIAM HARPER.
Memminger, for motion.
Hunt, contra.
Filed 21st March, 1837.
We concur,
DAVID JOHNSON,
J. JOHNSTON.